                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RALPH SHELLENHAMER,                                            CIVIL ACTION
              Petitioner

               v.

SUPERINTENDENT KAUFMANN et al.,                               NO.19-0148
              Respondents

                                             ORDER

        AND NOW, this ~ y of December, 2019, upon consideration of prose Petitioner

Ralph Shellenhamer's Petition for Writ of Habeas Corpus (Doc. No. 2), the respondents' response

thereto (Doc. No. 11), U.S. Magistrate Judge Lynne A. Sitarski's Report & Recommendation

(Doc. No. 14), and the lack of objections thereto, it is ORDERED that:

        1. The Report & Recommendation (Doc. No. 14) is APPROVED and ADOPTED.

        2. The Petition for Writ of Habeas Corpus (Doc. No. 2) is DENIED.

        3. There is no probable cause to issue a certificate of appealability. 1

        4. The Clerk of Court shall mark this case CLOSED for all purposes, including statistics.


                                                                COURT:


                                                                      ~
                                                      UNITED STATES DISTRICT JUDGE




        A certificate of appealability may issue only upon "a substantial showing of the denial of
a constitutional right." 28 U.S.C. § 2253(c)(2). A petitioner must "demonstrate that reasonable
jurists would find the district court's assessment of the constitutional claims debatable or wrong."
Slack v. McDaniel, 529 U.S. 473, 484 (2000); Lambert v. Blackwell, 387 F.3d 210, 230 (3d Cir.
2004). The Court agrees with U.S. Magistrate Judge Sitarski that there is no probable cause to
issue such a certificate in this action.
